NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 20 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PATRICE M. DANIELS,                             No.   20-55257

                Plaintiff-Appellant,            District Court No.
                                                18-cv-09860-JVS-JEM
 v.

ANDREW M. SAUL, Commissioner of
Social Security,                                MEMORANDUM*

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding

                           Submitted January 15, 2021**
                              Seattle, Washington

Before: CALLAHAN and WATFORD, Circuit Judges, and RAKOFF,*** District
Judge.

      Appellant Patrice Daniels applied for Social Security disability insurance


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Jed S. Rakoff, United States District Judge for the
Southern District of New York, sitting by designation.
benefits and supplemental security income in June 2015, claiming a disability onset

date of November 1, 2013 (prior to the June 30, 2014 date last insured). Daniels

claimed disability on account of diabetes mellitus, diabetic neuropathy, back

disorder, arthritis, thyroid disorder, depression, headaches, hypertension, and chest

pain / mitral valve disorder. The parties’ familiarity with the facts and procedural

history is assumed.

      This Court “review[s] a district court’s order upholding the Commissioner’s

denial of benefits de novo.” Reddick v. Chater, 157 F.3d 715, 720 (9th Cir. 1998).

The Court reviews the Commissioner’s decision (here, the ALJ’s decision) to ensure

it is free from harmful legal error, Hill v. Astrue, 698 F.3d 1153, 1158 (9th Cir. 2012),

and supported by substantial evidence, 42 U.S.C. § 405(g). Substantial evidence

means “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019). “Where

the evidence is susceptible to more than one rational interpretation, one of which

supports the ALJ’s decision, the ALJ’s conclusion must be upheld.” Thomas v.

Barnhart, 278 F.3d 947, 954 (9th Cir. 2002).

      First, the ALJ did not harmfully err by rejecting some aspects and giving little

weight to other aspects of the opinions of treating physicians Drs. Scott and Nazari.

The ALJ found that aspects of these doctors’ opinions were completely inconsistent

with medical evidence in the record, including the doctors’ own treatment notes. For


                                           2
example, the doctors’ opinions that Daniels could not sit, walk, or stand for more

than 2 hours were inconsistent with Dr. Scott’s treatment notes, which were

generally unremarkable with respect to range of motion, gait, and musculoskeletal

findings.

      Second, the ALJ did not err in rejecting the lay opinions of licensed clinical

social worker Betty J. Smith and Daniels’s significant other, Charles Jackson. The

ALJ offered “germane” reasons supported by substantial evidence for rejecting this

lay evidence. Lewis v. Apfel, 236 F.3d 503, 511 (9th Cir. 2001). For example, in

many different areas of mental capability Smith opined that Daniels had no useful

ability to function. The ALJ rejected this opinion because it was inconsistent with

the medical evidence and the fact that Daniels had never been under the care of a

psychiatrist.

      Third, the ALJ did not harmfully err in assigning weight to the opinions of

certain non-treating physicians. Where the ALJ’s approach to weighing the experts’

opinions is rational and supported by substantial evidence, it is not the function of

this Court to reweigh expert opinions that all parties agree the ALJ should have

considered. See Thomas, 278 F.3d at 954 (“Where the evidence is susceptible to

more than one rational interpretation, one of which supports the ALJ’s decision, the

ALJ’s conclusion must be upheld.”); Matney v. Sullivan, 981 F.2d 1016, 1019 (9th

Cir. 1992) (“The trier of fact and not the reviewing court must resolve conflicts in


                                         3
the evidence[.]”).

      Fourth, the ALJ’s residual functional capacity determination (“RFC”) was

reasonable and supported by substantial evidence. The ALJ reasonably concluded

that the RFC adequately accounted for all of Daniels’s functional limitations.

Daniels’s contrary arguments take issue with the ALJ’s interpretation of the

evidence, but Daniels has not demonstrated that the ALJ’s interpretation was

unreasonable.

      Finally, the ALJ did not harmfully err in concluding, based on its RFC and

the testimony of a vocational expert, that Daniels is not disabled because there were

a significant number of jobs in the national economy that she could perform.

Daniels’s contrary arguments are derivative of her other arguments and fail for the

same reasons.

      The Court has considered Daniels’s remaining arguments and finds them to

be without merit.

      The judgment of the district court is AFFIRMED.




                                         4